UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                 3/3/20
LAWRENCE N. JAMES,
           Plaintiff,                              19-CV-5712 (LJL) (BCM)
      -against-                                    ORDER
PETER ZSOLT LEVI, et al.,
           Defendants.

BARBARA MOSES, United States Magistrate Judge.

      At the joint request of the parties, the discovery deadlines set forth in the Court’s Initial

Case Management Order (Dkt. No. 12), and the Court's Order dated January 17, 2020 (Dkt. No.

25), are EXTENDED as follows:

      1.     Depositions and Additional Fact Discovery. All remaining fact discovery,

             including depositions, shall be completed no later than April 20, 2020. No further

             extensions of this deadline will be granted absent compelling circumstances.

      2.     Expert Discovery. Disclosure of expert evidence, including the identities and

             written reports of experts, as required by Fed. R. Civ. P. 26(a)(2)(A), (B), or (C),

             shall be made no later than May 25, 2020. The disclosure of expert evidence

             intended solely to contradict or rebut expert evidence on the same subject matter

             disclosed by the opposing party shall be made no later than June 22, 2020.

             Depositions of experts shall be completed no later than July 20, 2020.

      3.     Close of Discovery. All discovery must be completed no later than July 20, 2020.

      4.     Status Conference. The status conference currently scheduled for March 9, 2020,

             at 2:00 p.m., is ADJOURNED to April 22, 2020, at 2:00 p.m. One week prior to

             that date, on April 15, 2020, the parties shall submit a joint status letter outlining

             the progress of discovery to date.
           5.    Settlement Conference. The settlement conference currently scheduled for March

                 9, 2020, at 2:15 p.m., is ADJOURNED to April 22, 2020, at 2:15 p.m. All other

                 provisions of the Court's Order Scheduling Settlement Conference (Dkt. No. 26)

                 remain in effect.

           It is further ORDERED that the parties shall promptly resubmit their proposed

Stipulation Amending Caption and Complaint (Dkt. No. 27 at ECF pages 2-3), signed by both

parties.

Dated: New York, New York
       March 3, 2020
                                             SO ORDERED.



                                             ________________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge




                                                2
